This opinion is subject to administrative correction before final disposition.




                                Before
                    GASTON, HOUTZ, and GERRITY
                       Appellate Military Judges
                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Jason A. THOMPSON
           Culinary Specialist First Class, (E-6) U.S. Navy
                              Appellant

                             No. 201900156

                         Decided: 22 October 2020
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
                              Military Judge:
                           Jonathan T. Stephens
 Sentence adjudged 12 February 2019 by a general court-martial con-
 vened at Naval Base San Diego, California, consisting of a military
 judge sitting alone. Sentence approved by the convening authority:
 confinement for 210 days, a bad-conduct discharge and reduction in
 rank to E-1.
                              For Appellant:
              Lieutenant Clifton E. Morgan III, JAGC, USN
                               For Appellee:
                            Brian K. Keller, Esq.
                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
                        _________________________
                 United States v. Thompson, No. 201900156
                           Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Uniform Code of Military Justice arts. 59, 66, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2